DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 17-20 in the reply filed on October 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since new claims 21-34 have been added, claims 17-34 will be examined. 

Specification
The disclosure is objected to because of the following informalities: (1) since case 15/017,683 has been abandoned, applicant is required to update this information in paragraph [0001] of the specification; and (2) Figures 15A and 15B contains several nucleotide sequences having more than 10 nucleotides. However, some of these nucleotide sequences do not have SEQ ID Nos. or Brief Description of The Drawings related to Figures 15A and 15B does not provide SEQ ID Nos. for these nucleotide sequences. 
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: (1) “identifying a predefined target organism” in the preamble should be “identifying a predefined target organism in a sample” in view of the end of the claim; (2) “extract nucleic acid from a sample to form extracted nucleic acid” should be “extract a nucleic acid from a sample to form an extracted nucleic acid”. 
Claim 18 is objected to because of the following informality: “one of the at least three manual gates being positioned between each of the nucleic acid extraction portion and the nucleic acid amplification portion, the nucleic acid amplification portion and the tagging portion, and the tagging portion and the detection portion” should be “one of the at least three manual gates being positioned between the nucleic acid extraction portion and the nucleic acid amplification portion or between the nucleic acid amplification portion and the tagging portion or between the tagging portion and the detection portion”.
Claim 19 or 30 is objected to because of the following informality: “the predefined target organism comprises a human individual” should be “the predefined target organism is from a human individual”. 
Claim 20 is objected to because of the following informality: “one of the at least four manual gates being positioned between each of the nucleic acid extraction portion and the nucleic acid amplification portion, the nucleic acid amplification portion and the tagging portion, the tagging portion and the RNA amplicon digestion portion, and the RNA amplicon digestion portion and the detection portion” should be “one of the at least four manual gates being positioned between the nucleic acid extraction portion and the nucleic acid amplification portion or between the nucleic acid amplification portion and the tagging portion or between the tagging portion and the RNA amplicon digestion portion or between the RNA amplicon digestion portion and the detection portion”. 
Claim 22 is objected to because of the following informality: “the nucleic acid amplification portion is further configured to isothermally amplify the extracted nucleic acid to form the nucleic acid amplicon” should be “said being configured to amplify the extracted nucleic acid is by isothermally amplifying the extracted nucleic acid”. 
Claim 23 is objected to because of the following informality: “isothermally amplifying the extracted nucleic acid” should be “said isothermally amplifying the extracted nucleic acid” in view of above correction in claim 22. 
Claim 24 is objected to because of the following informality: “at least one of a lateral flow assay or an enzyme-linked immunosorbent assay (ELISA)” should be “at least one of a lateral flow assay and an enzyme-linked immunosorbent assay (ELISA)”. 
Claim 29 is objected to because of the following informality: “extracted RNA” should be “an extracted RNA”. 
Claim 31 is objected to because of the following informality: “extracted mtDNA” should be “an extracted mtDNA”. 
Claim 32 is objected to because of the following informality: “wherein the nucleic acid amplicon comprises an RNA amplicon and an mtDNA amplicon” should be “wherein the nucleic acid amplicon comprises an RNA amplicon and an mtDNA amplicon when the extracted nucleic acid contains RNAs and the mtDNA”. 
Claim 33 is objected to because of the following informality: “The device of claim 32, further configured to tag the mt DNA segment amplicon with the capture probe and the detector partner to form the detector partner-nucleic acid amplicon-capture probe complex comprising hybridizing the capture probe to the SNP at a 5’-terminus, and hybridizing the detector partner to the SNP at a 3’-terminus to form the detector partner-nucleic acid amplicon-capture probe complex” should be “The device of claim 31, wherein the nucleic acid amplicon of the detector partner-nucleic acid amplicon-capture probe complex is the mt DNA segment amplicon, the capture probe of the detector partner-nucleic acid amplicon-capture probe complex hybridizes to a SNP at 5’-terminus of the mt DNA segment amplicon, and the detector partner of the detector partner-nucleic acid amplicon-capture probe complex hybridizes to a SNP at 3’-terminus of the mt DNA segment amplicon”. 
Claim 34 is objected to because of the following informality: “further configured to ligate the detector partner-nucleic acid amplicon-capture probe complex, and degrade the RNA amplicon after tagging the mtDNA amplicon with the capture probe and the detector partner” should be “further comprising ligate the capture probe and the detector partner in the detector partner-nucleic acid amplicon-capture probe complex, and degrade the RNA amplicon after hybridizing the mtDNA amplicon with the capture probe and the detector partner”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected as vague and indefinite. The specification teaches that “[T]he term ‘manual gate’, as used herein, may generally refer to the positioning of size exclusion chromatography or selective binding adsorbent materials within the microfluidic channels between the various portions of the handheld device. The term ‘size exclusion chromatography’, as used herein, comprises a chromatographic method in which molecules in solution are separated by their size, and in some cases molecular weight. It is usually applied to large molecules or macromolecular complexes such as proteins and industrial polymers. With size exclusion chromatography, there are short and well-defined separation times and narrow bands, which lead to good sensitivity. There is also no sample loss because solutes do not interact with the stationary phase. Size exclusion chromatography works by trapping smaller molecules in the pores of the adsorbent material (‘stationary phase’). The larger molecules simply pass by the pores because those molecules are too large to enter the pores. Larger molecules therefore flow through the column more quickly than smaller molecules, that is, the smaller the molecule, the longer the retention time” (see paragraph [0044] of US 2020/0040408 A1, which is US publication of this instant case). Since the claim does not indicate to perform size exclusion chromatography on what or selective binding what, one skilled in the art would not understand the metes and bounds of the claim. Please clarify. 

Conclusion
18.	No claim is allowed. 
 19.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 20, 2022